66 So. 3d 1083 (2011)
Abraham De Pinillo MARTINEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-969.
District Court of Appeal of Florida, Fifth District.
August 12, 2011.
Rehearing Denied August 12, 2011.
Ricardo Corona and Juan C. Freire of The Corona Law Firm, Miami, for Appellant.
No Appearance for Respondent.

ON MOTION FOR REHEARING AND WRITTEN OPINION
PER CURIAM.
We deny Appellant's motion for rehearing, but withdraw our previous per curiam opinion dated June 14, 2011, and substitute the following opinion in its place.
AFFIRMED. See Santiago v. State, 65 So. 3d 575 (Fla. 5th DCA 2011); see also Hernandez v. State, 61 So. 3d 1144, 1151 (Fla. 3d DCA 2011) (holding, inter alia, that the decision in Padilla v. Kentucky, ___ U.S. ___, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010), should not be applied retroactively, while certifying the question as one of great public importance); accord Barrios-Cruz v. State, 63 So. 3d 868 (Fla. 2d DCA 2011). We join the Second and Third District in certifying the following question as a question of great public importance:
SHOULD THE RULING IN Padilla v. Kentucky, ___ U.S. ___, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010), BE APPLIED RETROACTIVELY IN POSTCONVICTION PROCEEDINGS?
SAWAYA, TORPY, COHEN, JJ., concur.